         Case 6:21-cv-00144-ADA Document 33 Filed 04/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


THERMOLIFE INTERNATIONAL, LLC,                   §
            Plaintiff                            §
                                                 §                 6-21-CV-00144-ADA
-vs-                                             §
                                                 §
HUMAN POWER OF N COMPANY,                        §
          Defendant                              §
                                                 §


       ORDER GRANTING DEFENDANT’S EMERGENCY APPLICATION FOR
                   TEMPORARY RESTRAINING ORDER


       Before the Court is the Emergency Application for Temporary Restraining Order and

Anti-Interference Injunction filed by Defendant Human Power of N Company (“HumanN”) on

April 7, 2021. ECF No. 11. Plaintiff ThermoLife International, LLC (“ThermoLife”) filed a

response on April 9, 2021 opposing to HumanN’s Application. ECF No. 26. The Court held a

hearing on the same date. HumanN filed its response on April 20, 2021. ECF No. 31.

       Having considered the parties’ briefs and arguments during the hearing, the Court finds

good cause exists to temporarily restrain ThermoLife as requested in HumanN’s application. The

Court finds that the status quo should be maintained pending the Court’s evaluation of, and

ruling on, a preliminary injunction. The Court finds a substantial risk of irreparable harm to

HumanN, and to the jurisdiction of this Court, if ThermoLife were to attempt to enforce or

further pursue extrajudicial review of patent infringement claims relating to the products already

accused of infringement in this litigation. In contrast, the harm to ThermoLife of maintaining the

status quo is negligible because, if patent infringement is ultimately found, it can be remedied by

an award of damages.
          Case 6:21-cv-00144-ADA Document 33 Filed 04/21/21 Page 2 of 2




       IT IS THEREFORE ORDERED THAT, effective immediately, ThermoLife shall refrain

from taking any action to further pursue evaluation through Amazon’s Patent Evaluation Process

any of its patent infringement claims already pending in this case (i.e., any claims involving any

of the asserted patents and accused products in this case) until further order of this Court.

       IT IS FURTHER ORDERED THAT a preliminary injunction hearing is set for 3:30PM

April 30, 2021.

       Because ThermoLife is unlikely to suffer harm by continuing to be subject to the

jurisdiction of this Court and by maintaining the status quo, the Court finds that the proper

amount of security under Rule 65(c) is Zero United States Dollars ($0.00).



       SIGNED this 21th day of April, 2021.




                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE
